Citation Nr: 1709926	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an extraschedular rating (or evaluation) for service-connected right lower extremity peripheral neuropathy.

2.  Entitlement to an extraschedular rating (or evaluation) for service-connected left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

Historically, in an April 2012 decision, the Board (by a Veterans Law Judge (VLJ) other than the undersigned), in pertinent part, denied an increased disability rating in excess of 40 percent for service-connected lumbosacral strain (a back disability), and granted a 20 percent rating, but no higher, for peripheral neuropathy for each lower extremity as neurologic manifestations of the service-connected back disability.  An interim August 2012 rating decision granted service connection for peripheral neuropathy of the right and left lower extremity with a 20 percent rating for each extremity.  The Veteran appealed the Board's denial of ratings in excess of 20 percent for peripheral neuropathy of the left and right lower extremities to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court granted the June 2013 Joint Motion for Remand (JMR), which remanded the those issues (initial ratings in excess of 20 percent each for right and left lower extremity peripheral neuropathy) back to the Board for action consistent with the terms of the June 2013 JMR.  

In July 2014, the Board (by a VLJ other than the undersigned) remanded the case for additional development.  In a June 2016 decision (by a VLJ other than the undersigned), the Board denied initial ratings in excess of 20 percent for right and left lower extremity peripheral neuropathy on a schedular basis, and remanded the issues of extraschedular ratings for right and left lower extremity peripheral neuropathy to the Agency of Original Jurisdiction (AOJ) for referral to the Director of Compensation and Pension for consideration of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b).  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the June 2016 Board Remand is included in the Duties to Notify and Assist section below.


FINDING OF FACT

The symptomatology and impairment caused by the right and left lower extremity peripheral neuropathy are all specifically contemplated by the schedular rating criteria for the entire rating period since August 6, 2007.


CONCLUSION OF LAW

The criteria for an extraschedular rating for right and left lower extremity peripheral neuropathy for the entire initial rating period from August 6, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's appeal decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this case, the Veteran challenged the initial disability ratings assigned following the grant of separate ratings (for neurological manifestations of the service-connected back disability) in the April 2012 Board decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  For these reasons, the Board finds that no further notice, beyond that afforded in the context of a claim for service connection, is needed under the VCAA.  

Nonetheless, in the January 2008 notice letter sent in connection with a service connection claim, the RO advised the Veteran how VA determines the disability rating once service connection has been established.  In particular regard to the extraschedular component, the Veteran was advised that, in rare cases, a disability level other than the levels found in the schedule for a specific condition could be assigned if the impairment was not adequately covered by the rating schedule.  The Veteran was also advised that VA considered evidence pertaining to the nature and symptoms of the disability, the severity and duration of the symptoms, and the impact of the disability and symptoms on employment in assigning the disability rating.  The Veteran was requested to submit information about on-going treatment, Social Security determinations, and statements from employers as to job performance, lost time, and other information regarding how the disability affects the ability to work.  

The Veteran, including through the representative, have been provided with a copy of the rating decision, the Statement of the Case, Supplemental Statements of the Case, and the Board decision, which cumulatively included a discussion of the facts of the issues of entitlement to extraschedular ratings, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision, the Board Remand, and the Director of Compensation Service adjudication.  The Veteran, through the representative, has demonstrated actual knowledge of the evidence necessary to substantiate the appeal for higher initial ratings on an extraschedular basis.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was convinced that the appellant and his representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  The Veteran has been provided with ample opportunity to submit evidence and argument in support of the appeal and to participate effectively in the processing of the appeal.  Indeed, in an August 2016 submission, the Veteran, through the representative, indicated that there is no additional evidence regarding the Veteran's appeal, and requested that the Board proceed with the adjudication of the appeal.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

With regard to the duty to assist, in the June 2016 decision, the Board denied initial ratings in excess of 20 percent for right and left lower extremity peripheral neuropathy on a schedular basis.  The Board also remanded the issues of entitlement to extraschedular ratings for right and left lower extremity peripheral neuropathy for referral to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b), for consideration of whether extraschedular ratings for symptoms or impairment associated with service-connected right and left lower extremity peripheral neuropathy are warranted.  Such bifurcation of a claim is generally within the VA Secretary's discretion and, in this case, involved the bifurcation of schedular ratings for right and left lower extremity peripheral neuropathy and extraschedular ratings for right and left lower extremity peripheral neuropathy.  Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (holding that bifurcation of a claim generally is within VA's discretion).  The Veteran has not been prejudiced by the Board's adjudication of the initial rating appeals as two issues (i.e., schedular ratings for right and left lower extremity peripheral neuropathy and extraschedular ratings for right and left lower extremity peripheral neuropathy) because any final decision of the Board is appealable to the Court.  Tyrues, 23 Vet. App. at 178 (overruling Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) to the extent that "the Court retains its discretion to determine at the threshold that a claim or theory denied by the Board in any such decision or portion of a decision on review is so inextricably intertwined with matters still pending before VA that it should be remanded to VA to await development or disposition of a claim or theory not yet finally decided by VA"). 

Pursuant to the Board's June 2016 Remand order, the issues of entitlement to extraschedular ratings for right and left lower extremity peripheral neuropathy were referred to the Director of VA Compensation Service in accordance with 38 C.F.R. § 3.321(b).  The August 2016 determination by the Director of VA Compensation Service is of record.  After consideration of the Director of VA Compensation Service determination, the RO denied the appeal for extraschedular ratings for right and left lower extremity peripheral neuropathy in an August 2016 Supplemental Statement of the Case.  Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the above, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the issues adjudicated herein.  The Board further finds that there has been compliance with the prior remand order.  See Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 
22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.  

Extraschedular Rating - Laws and Regulations

The Court has set forth a three-step analysis for analyzing extraschedular rating issues.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate, and no referral is required.  

In the second step, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) (i.e., marked interference with employment and frequent periods of hospitalization).  Id. at 116.  

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  In this case, the referral to the Director of VA Compensation Service was accomplished in the June 2016 Board Remand.  The Director of VA Compensation Service considered extraschedular ratings in an August 2016 determination.  The issues of extraschedular ratings for right and left lower extremity peripheral neuropathy have been adjudicated, and the case has been returned to the Board for appellate adjudication of the extraschedular rating issues.

Extraschedular Ratings for Right and Left Lower Extremity Peripheral Neuropathy

As noted above, the issues of entitlement to schedular ratings in excess of 20 percent each for service-connected right and left lower extremity peripheral neuropathy have been subject to a prior Board decision.  See June 2016 Board Decision.  Thus, at this time, the Board need only determine whether separate ratings may be assigned for the service-connected right and left lower extremity peripheral neuropathy on an extraschedular basis.  

In an August 2016 determination, the Director of VA Compensation Service considered the evidence in the claims file and concluded that there was no unusual or exceptional disability picture shown so as to render the application of the regular schedular rating standards impractical.  After considering the August 2016 determination, the RO denied the appeal for extraschedular ratings for bilateral lower extremity peripheral neuropathy in an August 2016 Supplemental Statement of the Case; therefore, the question of whether the Veteran is entitled to higher initial ratings on an extraschedular basis for the service-connected right and left lower extremity peripheral neuropathy has first been adjudicated by the Director of VA Compensation Service, and the Board may now proceed to evaluate the merits of the appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

Regarding the first step of the extraschedular analysis, the Board finds that the symptomatology, and occupational and social impairment caused by the Veteran's right and left lower extremity peripheral neuropathy are all specifically contemplated by the schedular rating criteria, and the Veteran is not entitled to extraschedular ratings for right and left lower extremity peripheral neuropathy.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

Important in this case, under 38 C.F.R. § 4.123, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved (in this case, the sciatic nerve), with a maximum rating equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis with sciatic nerve involvement not characterized by organic changes referred to above will be that for moderately severe, incomplete paralysis.  Also important in this case, paralysis of the sciatic nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for sciatic nerve damage shows that the rating criteria reasonably describe the disability and contemplate the Veteran's sensory and motor symptoms.  Specifically, in this case, considering the lay and medical evidence, the Veteran's right and left lower extremity peripheral neuropathy, throughout the course of the appeal, has been manifested by sensory and motor symptoms of pain, numbness, tingling, decreased or absent reflexes, decreased sensation, burning sensation, abnormal gait, and slightly decreased motor examination (weakness), to include decreased balance and the use of a service dog or cane.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also February 2008 VA Spine Examination; February 2008, April 2008, May 2008, and June 2008 VA Treatment Records; August 2009 VA Peripheral Nerves Examination; September 2014 VA Peripheral Nerves Examination.  To the extent that the Veteran, through the representative, also asserts symptoms of stiffness, leg spasms, fatigue when walking and during prolonged sitting, and cramping during flare-ups, the Board also finds the rating criteria reasonably describe the disability and contemplate these symptoms as they are all analogous symptoms that are "like or similar to" listed schedular rating criteria under 38 C.F.R. § 4.123 and 38 C.F.R. § 4.124a.

As to the symptom of weakness, or decreased strength, to include decreased motor strength and feelings of giving out of the lower extremities due to decreased balance and abnormal gait, these symptoms and resulting functional impairment with respect to prolonged walking, prolonged sitting, prolonged standing, and dressing are contemplated by the schedular rating criteria for peripheral nerve disorders.  In this case, the sciatic nerve is a motor nerve that conducts impulses from the spinal cord or brain to motor end plates resulting in muscle contractions.  See Dorland's Illustrated Medical Dictionary 1257-58 (32d ed. 2012).  Therefore, when the sciatic nerve is not fully functioning (disabled), it may result in a reduction in the motor (muscular) function and, thereby, causes feelings of weakness or giving out.  Paralysis is defined as a loss or impairment of motor function.  Id. at 1376.  Therefore, the reduction in motor functions is contemplated by the schedular rating criteria under incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

As such, the Board finds that the record does not reflect that the right and left lower extremity peripheral neuropathy disabilities are so exceptional or unusual as to warrant extraschedular ratings for right and left lower extremity peripheral neuropathy for any part of the initial rating period from August 6, 2007.  In addition, because the Board finds that the schedular rating criteria adequately contemplate the Veteran's level of disability and symptomatology, it does not reach the question of whether the Veteran's disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  Regardless, the record does not indicate, and the Veteran does not contend, that the right and left lower extremity peripheral neuropathy cause a marked interference with the Veteran's employment or frequent periods of hospitalization. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, while the Veteran is service connected for other disabilities, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and resulting functional impairment reported by the Veteran regarding the service-connected right and left lower extremity peripheral neuropathy are either specifically contemplated by the criteria discussed above, including symptoms "like or similar to" the rating criteria, or the symptoms do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.  In the absence of exceptional factors associated with right and left lower extremity peripheral neuropathy, the Board finds that the criteria for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An extraschedular rating for service-connected right lower extremity peripheral neuropathy is denied.

An extraschedular rating for service-connected left lower extremity peripheral neuropathy is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


